 

Exhibit 10.3

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT is entered into as of this 20th day of July, 2006, by
and among Graphic Packaging International, Inc., a Delaware corporation
(“Employer”), Graphic Packaging Corporation, a Delaware corporation (“GPC”) and
David W. Scheible (“Executive”).

W I T N E S S E T H :

WHEREAS, Employer desires to employ Executive on the terms and conditions set
forth herein;

WHEREAS, Executive desires to accept such employment on the terms and conditions
set forth herein;

WHEREAS, each of Employer, GPC and Executive agrees that Executive will have
a prominent role in the management of the business, and the development of the
goodwill, of Employer and its Affiliates (as defined below) and will establish
and develop relations and contacts with the principal customers and suppliers of
Employer and its Affiliates in the United States and the rest of the world, all
of which constitute valuable goodwill of, and could be used by Executive to
compete unfairly with, Employer and its Affiliates;

WHEREAS, (i) in the course of his employment with Employer, Executive will
obtain confidential and proprietary information and trade secrets concerning the
business and operations of Employer and its Affiliates in the United States and
the rest of the world that could be used to compete unfairly with Employer and
its Affiliates; (ii) the covenants and restrictions contained in Sections 8
through 13, inclusive, are intended to protect the legitimate interests of
Employer and its Affiliates in their respective goodwill, trade secrets and
other confidential and proprietary information; and (iii) Executive desires to
be bound by such covenants and restrictions;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises contained herein and for other good and valuable consideration,
Employer, GPC and Executive hereby agree as follows:

1.     Agreement to Employ.  Upon the terms and subject to the conditions of
this Agreement, Employer hereby employs Executive, and Executive hereby accepts
employment by Employer.

2.     Term; Position and Responsibilities.

(a)      Term of Employment.  Unless Executive’s employment shall sooner
terminate pursuant to Section 7, Employer shall employ Executive for a term
commencing on August 8, 2006 and ending on December 31, 2007 (the “Initial
Term”). Effective upon the expiration of the Initial Term and of each Additional
Term (as defined below), Executive’s employment hereunder shall be deemed to be
automatically extended, upon the same terms and conditions, for an additional
period of one year (each, an “Additional Term”), in each such case, commencing


--------------------------------------------------------------------------------




 

upon the expiration of the Initial Term or the then current Additional Term, as
the case may be. The period during which Executive is employed pursuant to this
Agreement, including any extension thereof in accordance with the preceding
sentence, shall be referred to as the “Employment Period”.

(b)      Position and Responsibilities.  During the Employment Period, Executive
shall serve as Chief Operating Officer of Employer and have such duties and
responsibilities as are customarily assigned to individuals serving in such
position and such other duties consistent with Executive’s title and position as
the Board of Directors of Employer (“Employer’s Board”) specifies from time to
time. Executive shall devote all of his skill, knowledge and working time to the
conscientious performance of the duties and responsibilities of such position,
except for (i) vacation time as set forth in Section 6(c) and absence for
sickness or similar disability and (ii) to the extent that it does not interfere
with the performance of Executive’s duties hereunder, (A) such reasonable time
as may be devoted to service on boards of directors of other corporations and
entities, subject to the provisions of Section 9, and the fulfillment of civic
responsibilities and (B) such reasonable time as may be necessary from time to
time for personal matters.  If so elected or designated by the respective
shareholders thereof, Executive shall serve as a member of the Boards of
Directors of GPC, Employer and their respective Affiliates during the Employment
Period without additional compensation.

(c)      Promotion.  Not later than January 1, 2007, Executive’s position and
responsibilities set forth in Section 2(b) will change to President and Chief
Executive Officer. On the day Executive’s position changes, Executive’s base
salary set forth in Section 3 will change to $700,000, and Executive’s annual
target bonus opportunity set forth in Section 4 will change to 100%.

3.     Base Salary.  As compensation for the services to be performed by
Executive during the Employment Period, Employer shall pay Executive a base
salary at an annualized rate of $550,000, payable in installments on Employer’s
regular payroll dates. After July 1, 2007, Employer’s Board shall review
Executive’s base salary and, in its sole discretion, Employer’s Board may
increase (but may not decrease) such base salary based upon the performance of
Executive, the financial condition of Employer, prevailing industry salary
levels and such other factors as Employer’s Board shall consider relevant.
Employer’s Board shall conduct a similar review annually during each Additional
Term. (The annual base salary payable to Executive under this Section 3, as the
same may be increased from time to time and without regard to any reduction
therefrom in accordance with the next sentence, shall hereinafter be referred to
as the “Base Salary”.)  The Base Salary payable under this Section 3 shall be
reduced to the extent that Executive elects to defer such Base Salary under the
terms of any deferred compensation, savings plan or other voluntary deferral
arrangement that may be maintained or established by Employer.

4.     Incentive Compensation Arrangements.  During the Employment Period,
Executive shall participate in Employer’s incentive compensation programs for
its senior executives existing from time to time, at a level commensurate with
his position and duties with Employer and based on such performance targets as
may be established from time to time by Employer’s

2


--------------------------------------------------------------------------------




 

Board or a committee thereof.  For calendar year 2006, Executive’s aggregate
annual target bonus opportunity shall be 75% of Base Salary.

5.     Employee Benefits.  During the Employment Period, employee benefits,
including life, medical, dental, accidental death and dismemberment, business
travel accident, prescription drug and disability insurance, shall be provided
to Executive in accordance with the programs of Employer then available to its
senior executives, as the same may be amended and in effect from time to time. 
Executive shall also be entitled to participate in all of Employer’s profit
sharing, pension, retirement, deferred compensation and savings plans, as the
same may be amended and in effect from time to time, applicable to senior
executives of Employer.  The benefits referred to in this Section 5 shall be
provided to Executive on a basis that is commensurate with Executive’s position
and duties with Employer hereunder and that is no less favorable than that of
similarly situated employees of Employer.

6.     Perquisites and Expenses.

(a)      General. During the Employment Period, Executive shall be entitled to a
perquisites allowance in the amount of $20,000 on an annualized basis, to be
paid as soon as administratively practical after January 1 of each year. This
special bonus can be used by Executive for such matters to include, without
limitation, tax preparation services, financial planning services, home security
services, executive physical examination, dues of airline, luncheon, or athletic
clubs, or automobile expenses.

(b)      Business Travel, Lodging, etc.  Employer shall reimburse Executive for
reasonable travel, lodging, meal and other reasonable expenses incurred by him
in connection with his performance of services hereunder upon submission of
evidence, satisfactory to Employer, of the incurrence and purpose of each such
expense and otherwise in accordance with Employer’s business travel
reimbursement policy applicable to its senior executives as in effect from time
to time.

(c)      Vacation.  During the Employment Period, Executive shall be entitled to
five weeks of paid vacation on an annualized basis, without carryover
accumulation.

(d)      Club Initiation Fee. Effective January 1, 2007, Employer shall
reimburse Executive for initiation fees (“grossed up” for federal and state
income taxes) for one country club in the metropolitan Atlanta area.

7.     Termination of Employment.

(a)      Termination Due to Death or Disability.  In the event that Executive’s
employment hereunder terminates due to death or is terminated by Employer due to
Executive’s Disability (as defined below), no termination benefits shall be
payable to or in respect of Executive except as provided in Section 7(g).  For
purposes of this Agreement, “Disability” shall mean a physical or mental
disability that prevents or would prevent the performance by Executive of his
duties hereunder for a continuous period of six months or longer.  The
determination of Executive’s Disability shall (i) be made by an independent
physician who is reasonably acceptable to

3


--------------------------------------------------------------------------------




 

Employer and Executive (or his representative), (ii) be final and binding on the
parties hereto and (iii) be based on such competent medical evidence as shall be
presented to such independent physician by Executive and/or Employer or by any
physician or group of physicians or other competent medical experts employed by
Executive and/or Employer to advise such independent physician.

(b)      Termination by Employer for Cause.  Executive may be terminated for
cause by Employer for (i) the willful failure of Executive substantially to
perform his duties hereunder (other than any such failure due to Executive’s
physical or mental illness) or other willful and material breach by Executive of
any of his obligations hereunder, after a written demand for substantial
performance has been delivered, and a reasonable opportunity to cure has been
given, to Executive by Employer’s Board, which demand identifies in reasonable
detail the manner in which Employer’s Board believes that Executive has not
substantially performed his duties or has breached his obligations,
(ii) Executive’s engaging in willful and serious misconduct that has caused or
is reasonably expected to result in material injury to Employer or any of its
Affiliates, (iii) Executive’s conviction of, or entering a plea of guilty or
nolo contendere to, a crime that constitutes a felony, or (iv) Executive’s
material violation of the requirements of federal or state securities law,
rule or regulation, in cases involving fraud or deceit, or violation of
Employer’s insider trading policy. Any item of conduct in the previous sentence
shall constitute “Cause.” Executive’s conduct need not result in monetary or
financial loss to constitute Cause. Executive shall be permitted to attend
a meeting of Employer’s Board within 30 days after delivery to him of a Notice
of Termination (as defined below) pursuant to this Section 7(b) to explain why
he/she should not be terminated for Cause and, if following any such explanation
by Executive, Employer’s Board determines that Employer does not have Cause to
terminate Executive’s employment, any such prior Notice of Termination delivered
to Executive shall thereupon be withdrawn and of no further force or effect.

(c)      Termination Without Cause. A termination “Without Cause” shall mean
a termination of employment by Employer other than pursuant to Section 7(a) or
Section 7(b).

(d)      Termination by Executive.  Executive may terminate his employment for
any reason.  A termination of employment by Executive for “Good Reason” shall
mean a termination by Executive of his employment with Employer within 30 days
following the occurrence, without Executive’s consent, of any of the following
events: (i) the assignment to Executive of duties that represent a substantial
diminution of the duties that he/she is to assume pursuant to Section 2 of this
Agreement, (ii) the failure of Employer to obtain the assumption of this
Agreement by any Successor (as defined below) to Employer as contemplated by
Section 14, (iii) a reduction in the rate of Executive’s Base Salary, (iv) a
material breach by Employer of any of its obligations hereunder or (v) except in
cases where Employer is promoting Executive, the relocation of Executive’s
primary office to a location more than 50 miles from the location of Executive’s
primary office on the date hereof. Executive shall not be entitled to terminate
employment for Good Reason, in the case of any of clauses (i), (iii), (iv) or
(v), should Executive fail within 30 days following the occurrence of any of the
events set forth therein to deliver written notice to Employer of his intention
to terminate his employment for Good Reason, which notice specifies in
reasonable detail the circumstances claimed to give rise to Executive’s right to
terminate his

4


--------------------------------------------------------------------------------




 

employment for Good Reason, and Employer or GPC, as the case may be, shall not
have cured such circumstances within a reasonable time to the reasonable
satisfaction of Executive.

(e)      Notice of Termination.  Any termination by Employer pursuant to
Section 7(a), 7(b) or 7(c), or by Executive pursuant to Section 7(d), shall be
communicated by a written Notice of Termination addressed to the other parties
to this Agreement.  A ”Notice of Termination” shall mean a notice stating that
Executive’s employment with Employer has been or will be terminated.

(f)       Payments and Benefits Upon Termination by Employer Without Cause or by
Executive for Good Reason.

(i)    In the event of a termination of Executive’s employment by Employer
Without Cause or a termination by Executive of his employment for Good Reason
during the Employment Period, Employer shall pay to Executive:

(A)             two year’s Base Salary, and

(B)               the product of (1) the amount of incentive compensation that
would have been payable to Executive for the calendar year in which the Date of
Termination (as defined below) occurs if Executive had remained employed for the
entire calendar year and assuming that all applicable performance targets had
been achieved, multiplied by (2) a fraction, the numerator of which is equal to
the number of days in such calendar year that precede the Date of Termination
and the denominator of which is equal to 365 (such product, the “Pro Rata
Bonus”) times two.

(ii)   Payments pursuant to this Section 7(f) shall be made as follows: six
months following the Date of Termination, one-half of the amounts due under
Section 7(f)(i)(A) and all of the amounts due under Section 7(f)(i)(B), above,
shall be paid to Executive. The remainder of the amounts due Executive under
Section 7(f)(i)(A) shall be payable in installments on Employer’s regular
payroll dates, until the amounts due are paid in full. No payments shall be due
and payable to Executive pursuant to this Section 7(f) until after (x) Executive
has executed a general release in a form reasonably satisfactory to Employer and
(y) the expiration of the period during which Executive can revoke his execution
of said release.

(iii)  If Executive is entitled to payments pursuant to Section 7(f)(i), then
for the period beginning on the Date of Termination and ending on the first
anniversary of the Date of Termination (the “Severance Period”), Employer shall
(x) continue to provide to Executive the life, medical, dental, and prescription
drug benefits referred to in Section 5 (the “Continued Benefits”) and
(y) reimburse Executive for expenses incurred by him for outplacement and career
counseling services provided to Executive for an aggregate amount not in excess
of $25,000.

(iv)  Executive shall not have a duty to mitigate the costs to Employer under
this Section 7(f)(i), except that Continued Benefits shall be reduced or
canceled to the extent of any

5


--------------------------------------------------------------------------------




 

comparable benefit coverage earned by (whether or not paid currently) or offered
to Executive during the Severance Period by a subsequent employer or other
Person (as defined below) for which Executive performs services, including but
not limited to consulting services.

(v)   The benefits provided Executive pursuant to this Section 7(f) are made in
lieu of any payments or benefits, and Executive shall not be entitled to receive
any payments or benefits, pursuant to any plan, policy, program or practice
providing any bonus, annual incentive or severance compensation.

(g)      Payments and Benefits Upon Executive’s Death or Disability, Termination
by Employer With Cause, or Termination by Executive Without Good Reason. If
Executive’s employment shall terminate upon his death or Disability or if
Employer shall terminate Executive’s employment for Cause or Executive shall
terminate his employment without Good Reason during the Employment Period,
Employer shall pay Executive his full Base Salary through the Date of
Termination; plus, in the case of termination upon Executive’s death or
Disability, the Pro Rata Bonus; plus, in the case of termination upon
Executive’s death, his full Base Salary for the remainder of the pay period in
which death occurs and for one month thereafter. The benefits provided Executive
pursuant to this Section 7(g) are made in lieu of any payments or benefits, and
Executive shall not be entitled to receive any payments or benefits, pursuant to
any plan, policy, program or practice providing any bonus or annual incentive
compensation.

(h)      Date of Termination.  As used in this Agreement, the term “Date of
Termination” shall mean (x) if Executive’s employment is terminated by his
death, the date of his death, (y) if Executive’s employment is terminated by
Employer for Cause, the date on which Notice of Termination is given as
contemplated by Section 7(e) or, if later, the date of termination specified in
such Notice, or (z) if Executive’s employment is terminated by Employer Without
Cause, due to Executive’s Disability or by Executive for any reason, the date
that is 30 days after the date on which Notice of Termination is given as
contemplated by Section 7(e) or, if no such Notice is given, 30 days after the
date of termination of employment.

(i)       Resignation upon Termination.  Effective as of any Date of Termination
under this Section 7 or otherwise as of the date of Executive’s termination of
employment with Employer, Executive shall resign, in writing, from all Board
memberships and other positions then held by him with GPC, Employer and their
respective Affiliates.

(j)       Nondisparagement. Executive agrees not to disparage Employer, GPC, or
the subsidiaries thereof, or the officers, directors or employees of any of
them, during the Employment Period or thereafter.

8.     Unauthorized Disclosure. During the period of Executive’s employment with
Employer and the three-year period following any termination of such employment,
without Employer’s prior written consent, except to the extent required by an
order of a court having jurisdiction or under subpoena from an appropriate
government agency, in which event, Executive shall use his best efforts to
consult with Employer prior to responding to any such order or subpoena, and
except as required in the performance of his duties hereunder, Executive

6


--------------------------------------------------------------------------------




 

shall not disclose any confidential or proprietary trade secrets, customer
lists, drawings, designs, information regarding product development, marketing
plans, sales plans, manufacturing plans, management organization information
(including but not limited to data and other information relating to members of
the Board of Directors of GPC, Employer or any of their respective Affiliates or
to management of GPC, Employer or any of their respective Affiliates), operating
policies or manuals, business plans, financial records, packaging design or
other financial, commercial, business or technical information (a) relating to
GPC, Employer or any of their respective Affiliates or (b) that GPC, Employer or
any of their respective Affiliates may receive belonging to suppliers, customers
or others who do business with GPC, Employer or any of their respective
Affiliates (collectively, “Confidential Information”) to any third person unless
such Confidential Information has been previously disclosed to the public or is
in the public domain (other than by reason of Executive’s breach of this
Section 8).

9.     Non-Competition.  During the period of Executive’s employment with
Employer and for two years following the Date of Termination, Executive shall
not, directly or indirectly, become employed in a management capacity, including
as a consultant serving in a management capacity, of Caraustar Industries, Inc.,
Field Container Company, L.P., MeadWestvaco Corporation, Rock-Tenn Company, the
former consumer packaging division of Smurfit-Stone Container Corporation that
was acquired by an affiliate of Texas Pacific Group, or any of their current
subsidiaries or successors.

10.   Non-Solicitation of Employees. For two years following the Date of
Termination, Executive shall not, directly or indirectly, for his own account or
for the account of any other Person anywhere in the United States or
Europe, solicit for employment, employ or otherwise interfere with the
relationship of GPC, Employer or any of their respective subsidiaries with, any
person who at any time during the six months preceding such solicitation,
employment or interference is or was employed by or otherwise engaged to perform
services for GPC, Employer or any of their current subsidiaries, other than any
such solicitation or employment during Executive’s employment with GPC and
Employer on behalf of GPC, and Employer.

11.   Non-Solicitation of Customers.  For two years following the Date of
Termination, Executive shall not, directly or indirectly, for his own account or
for the account of any other Person anywhere in the United States or Europe,
solicit or otherwise attempt to establish any business relationship for purposes
of engaging in the manufacture, sales or converting of paperboard and paperboard
packaging with any Person who is or was a customer, client or distributor of GPC
or Employer or any of their Affiliates at any time during which Executive was
employed by Employer .

12.   Return of Documents.  In the event of the termination of Executive’s
employment for any reason, Executive shall deliver to Employer all of (a) the
property of each of GPC, Employer and their respective Affiliates and (b) the
non-personal documents and data of any nature and in whatever medium of each of
GPC, Employer and their respective Affiliates, and he/she shall not take with
him any such property, documents or data or any reproduction thereof, or any
documents containing or pertaining to any Confidential Information.  Whether
documents or data are “personal” or “non-personal” shall be determined as
follows:  Executive shall present any

7


--------------------------------------------------------------------------------




 

documents or data that he/she wishes to take with him to the chief legal officer
of Employer for his review.  The chief legal officer shall make an initial
determination whether any such documents or data are personal or non-personal,
and with respect to such documents or data that he/she determines to be
non-personal, shall notify Executive either that such documents or data must be
retained by Employer or that Employer must make and retain a copy thereof before
Executive may take such documents or data with him.

13.   Injunctive Relief with Respect to Covenants; Forum, Venue and
Jurisdiction.  Executive acknowledges and agrees that the covenants, obligations
and agreements of Executive contained in Sections 8, 9, 10, 11, 12 and 13 relate
to special, unique and extraordinary matters and that a violation of any of the
terms of such covenants, obligations or agreements will cause Employer
irreparable injury for which adequate remedies are not available at law. 
Therefore, Executive agrees that Employer shall be entitled to an injunction,
restraining order or such other equitable relief (without the requirement to
post bond) as a court of competent jurisdiction may deem necessary or
appropriate to restrain Executive from committing any violation of such
covenants, obligations or agreements.  These injunctive remedies are cumulative
and in addition to any other rights and remedies Employer may have.  Employer,
GPC and Executive hereby irrevocably submit to the jurisdiction of the superior
courts of Cobb County, Georgia and the federal courts of the Northern District
of Georgia, in respect of the injunctive remedies set forth in this Section 13
and the interpretation and enforcement of Sections 8, 9, 10, 11, 12 and 13
insofar as such interpretation and enforcement relate to any request or
application for injunctive relief in accordance with the provisions of this
Section 13, and the parties hereto hereby irrevocably waive any and all
objections and defenses based on forum, venue or personal or subject matter
jurisdiction as they may relate to an application for such injunctive relief in
a suit or proceeding brought before such a court in accordance with the
provisions of this Section 13.  All disputes not relating to any request or
application for injunctive relief in accordance with this Section 13 shall be
resolved by arbitration in accordance with Section 17(b).

14.   Assumption of Agreement.  Employer shall require any Successor thereto, by
agreement in form and substance reasonably satisfactory to Executive, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that Employer would be required to perform it if no such
succession had taken place.  Failure of Employer to obtain such agreement prior
to the effectiveness of any such succession shall be a breach of this Agreement
and shall entitle Executive to compensation from Employer in the same amount and
on the same terms as Executive would be entitled hereunder if Employer had
terminated Executive’s employment Without Cause as described in Section 7,
except that for purposes of implementing the foregoing, the date on which any
such succession becomes effective shall be deemed the Date of Termination.

15.   Entire Agreement.  This Agreement constitutes the entire agreement among
the parties hereto with respect to the subject matter hereof.  All prior
correspondence and proposals (including but not limited to summaries of proposed
terms) and all prior promises, representations, understandings, arrangements and
agreements relating to such subject matter (including but not limited to those
made to or with Executive by any other Person and those contained in any prior
employment, consulting or similar agreement entered into by Executive

8


--------------------------------------------------------------------------------




 

and Employer or any predecessor thereto or Affiliate thereof) are merged herein
and superseded hereby. This Agreement explicitly supersedes and replaces that
certain Third Amended and Restated Graphic Packaging Internation Corporation
Executive Employment Agreement, dated as of March 25, 2003, among Graphic
Packaging International Corporation, the Affiliated Companies named therein and
David W. Scheible.

16.   Indemnification.  Employer hereby agrees that it shall indemnify and hold
harmless Executive to the fullest extent permitted by Delaware law from and
against any and all liabilities, costs, claims and expenses, including all costs
and expenses incurred in defense of litigation (including attorneys’ fees),
arising out of the employment of Executive hereunder, except to the extent
arising out of or based upon the gross negligence or willful misconduct of
Executive.  Costs and expenses incurred by Executive in defense of such
litigation (including attorneys’ fees) shall be paid by Employer in advance of
the final disposition of such litigation upon receipt by Employer of (a) a
written request for payment, (b) appropriate documentation evidencing the
incurrence, amount and nature of the costs and expenses for which payment is
being sought, and (c) an undertaking adequate under Delaware law made by or on
behalf of Executive to repay the amounts so paid if it shall ultimately be
determined that Executive is not entitled to be indemnified by Employer under
this Agreement, including but not limited to as a result of such exception.

17.   Miscellaneous.

(a)      Binding Effect; Assignment.  This Agreement shall be binding on and
inure to the benefit of Employer, GPC and their respective successors and
permitted assigns.  This Agreement shall also be binding on and inure to the
benefit of Executive and his heirs, executors, administrators and legal
representatives.  This Agreement shall not be assignable by any party hereto
without the prior written consent of the other parties hereto, except as
provided pursuant to this Section 17(a).  Each of GPC and Employer may effect
such an assignment without prior written approval of Executive upon the transfer
of all or substantially all of its business and/or assets (by whatever means),
provided that the Successor to Employer shall expressly assume and agree to
perform this Agreement in accordance with the provisions of Section 14.

(b)      Arbitration.  Any dispute or controversy arising under or in connection
with this Agreement (except in connection with any request or application for
injunctive relief in accordance with Section 13) shall be resolved by binding
arbitration.  The arbitration shall be held in the city of Atlanta, Georgia and
except to the extent inconsistent with this Agreement, shall be conducted in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association then in effect at the time of the arbitration, and otherwise in
accordance with principles which would be applied by a court of law or equity. 
The arbitrator shall be acceptable to both Employer and Executive.  If the
parties cannot agree on an acceptable arbitrator, the dispute shall be heard by
a panel of three arbitrators, one appointed by Employer, one appointed by
Executive, and the third appointed by the other two arbitrators.  All expenses
of arbitration shall be borne by the party who incurs the expense, or, in the
case of joint expenses, by both parties in equal portions, except that, in the
event Executive prevails on the principal issues of such dispute or controversy,
all such expenses shall be borne by Employer.

 

9


--------------------------------------------------------------------------------




(c)      Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without reference to
principles of conflicts of laws.

(d)      Taxes.  Employer may withhold from any payments made under this
Agreement all applicable taxes, including but not limited to income, employment
and social insurance taxes, as shall be required by law.

(e)      Amendments.  No provision of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is approved by
Employer’s Board or a Person authorized thereby and is agreed to in writing by
Executive and, in the case of any such modification, waiver or discharge
affecting the rights or obligations of GPC, is approved by the Board of
Directors of GPC or a Person authorized thereby.  No waiver by any party hereto
at any time of any breach by any other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.  No waiver of any provision of this
Agreement shall be implied from any course of dealing between or among the
parties hereto or from any failure by any party hereto to assert its rights
hereunder on any occasion or series of occasions.

(f)       Severability.  In the event that any one or more of the provisions of
this Agreement shall be or become invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not be affected thereby.

(g)      Notices.  Any notice or other communication required or permitted to be
delivered under this Agreement shall be (i) in writing, (ii) delivered
personally, by courier service or by certified or registered mail, first-class
postage prepaid and return receipt requested, (iii) deemed to have been received
on the date of delivery or, if so mailed, on the third business day after the
mailing thereof, and (iv) addressed as follows (or to such other address as the
party entitled to notice shall hereafter designate in accordance with the terms
hereof):

(A)                If to Employer or GPC, to it at:

814 Livingston Court, S.E.

Marietta, GA 30067

Attention:  General Counsel

(B)                  if to Executive, to him at his residential address as
currently on file with Employer.

(h)      Voluntary Agreement; No Conflicts.  Executive, Employer and GPC each
represent that they are entering into this Agreement voluntarily and that
Executive’s employment hereunder and each party’s compliance with the terms and
conditions of this Agreement will not conflict with or result in the breach by
such party of any agreement to which he/she or it is a party or by which he/she
or it or his or its properties or assets may be bound.

10


--------------------------------------------------------------------------------




 

(i)       Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.

(j)       Headings.  The section and other headings contained in this Agreement
are for the convenience of the parties only and are not intended to be a part
hereof or to affect the meaning or interpretation hereof.

(k)      Certain Definitions.

“Affiliate”:  with respect to any Person, means any other Person that, directly
or indirectly through one or more intermediaries, Controls, is Controlled by, or
is under common Control with the first Person, including but not limited to
a Subsidiary of the first Person, a Person of which the first Person is
a Subsidiary, or another Subsidiary of a Person of which the first Person is
also a Subsidiary.

“Control”:  with respect to any Person, means the possession, directly or
indirectly, severally or jointly, of the power to direct or cause the direction
of the management policies of such Person, whether through the ownership of
voting securities, by contract or credit arrangement, as trustee or executor, or
otherwise.

“Person”:  any natural person, firm, partnership, limited liability company,
association, corporation, company, trust, business trust, governmental authority
or other entity.

“Subsidiary”:  with respect to any Person, each corporation or other Person in
which the first Person owns or Controls, directly or indirectly, capital stock
or other ownership interests representing 50% or more of the combined voting
power of the outstanding voting stock or other ownership interests of such
corporation or other Person.

“Successor”:  of a Person means a Person that succeeds to the first Person’s
assets and liabilities by merger, liquidation, dissolution or otherwise by
operation of law, or a Person to which all or substantially all the assets
and/or business of the first Person are transferred.

11


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, Employer and GPC have duly executed this Agreement by their
authorized representatives, and Executive has hereunto set his hand, in each
case effective as of the date first above written.

GRAPHIC PACKAGING CORPORATION

 

 

 

 

 

By:

/s/ Wayne E. Juby

 

 

Wayne E. Juby

 

 

Senior Vice President, Human Resources

 

 

 

 

 

GRAPHIC PACKAGING INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Wayne E. Juby

 

 

Wayne E. Juby

 

 

Senior Vice President, Human Resources

 

 

 

 

 

Executive:

 

 

 

 

 

/s/ David W. Scheible

 

David W. Scheible

 

12


--------------------------------------------------------------------------------